UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7869


AGNES BERNICE HOLBROOK,

                Plaintiff - Appellant,

          v.

HONORABLE JUDGE JONES;        UNKNOWN   PERSONS   AT   THE    FEDERAL
PROSECUTOR’S OFFICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:12-cv-00380-MFU-RSB)


Submitted:   March 28, 2013                   Decided:       April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Agnes Holbrook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Agnes   Bernice       Holbrook    appeals    the   district    court’s

order     dismissing      her     civil   action   pursuant      to   18    U.S.C.

§ 1915A(b)(1) (2006). ∗         We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             Holbrook v. Jones, No. 7:12-cv-00380-

MFU-RSB    (W.D.    Va.    Oct.    15,    2012).    We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                           AFFIRMED




     ∗
       The claims against the district court judge were dismissed
with prejudice, and the claims against the remaining defendants
were dismissed without prejudice.



                                          2